DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
An electrical system for an electrified vehicle, the electrical system comprising: a first electrical connection layer arranged upon a base of an electrified vehicle and comprising one or more first electrical transmission lines each connected to a first electrical power source of the electrified vehicle and each configured to carry electrical power at a first voltage to one or more electrical powertrain components of the electrified vehicle; a second electrical connection layer arranged above at least a portion of the first electrical connection layer and comprising one or more second electrical transmission lines each connected to a second electrical power source and each configured to carry electrical power at a second voltage to one or more electrical power distribution components of the electrified vehicle, wherein the second voltage is less than the first voltage; and a third electrical connection layer arranged above at least a portion of the first and second electrical connection layers and comprising one or more third electrical transmission lines each connected to a third power source and each configured to carry electrical power at a third voltage to one or more input/output device components of the electrified vehicle, wherein the third voltage is less than or equal to the second voltage.
In regards to claim 11, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the first electrical power source is a battery system of the vehicle that is also arranged upon the base of the electrified vehicle;
wherein the electrified vehicle further comprises a vehicle body arranged above the first electrical connection layer, and wherein the second and third electrical connection layers are arranged upon the vehicle body.
In regards to claim 22, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
at least two zone controllers for zones corresponding to outlying sides or corners of the electrified vehicle, respectively, wherein each zone controller is configured to control input/output from/to functional devices and sensors associated with the respective zone of the electrified vehicle; a chassis/body controller configured to control one or more vehicle body accessory devices; a gateway controller configured to control data transmission to/from the electrified vehicle via one or more networks; and at least one server platform controller configured for high-level processing for control of the electrified vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842